Citation Nr: 0831788	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  02-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a shrapnel wound of 
the right arm.

3.  Entitlement to service connection for shrapnel wounds of 
the upper legs.

4.  Entitlement to service connection for a shrapnel wound of 
the buttocks.

5.  Entitlement to service connection for a gunshot wound to 
the left groin.

6.  Entitlement to service connection for a left inguinal 
hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the benefits sought on appeal.  The veteran disagreed 
with this decision in March 2002.  He perfected a timely 
appeal in April 2002.   

The veteran testified before the undersigned at a Board 
hearing in July 2008.  At this hearing, the veteran withdrew 
his appeal for service connection for a back injury, a neck 
injury, headaches, a left shoulder disability, a left arm 
disability, and breathing problems including as secondary to 
exposure to herbicides.   See 38 C.F.R. § 20.204 (2007).


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD which has been 
attributed to a corroborated in-service stressor.  

2.  The veteran's claimed shrapnel wound to the right arm was 
not manifested during active service nor is such a disability 
otherwise related to service.  

3.  The veteran's claimed shrapnel wounds to the upper legs 
were not manifested during active service nor are such 
disabilities otherwise related to service.  

4.  The veteran's claimed shrapnel wound to the buttocks was 
not manifested during active service nor is such a disability 
otherwise related to service.  

5.  The veteran's claimed gunshot wound to the left groin was 
not manifested during active service nor is such a disability 
otherwise related to service.    

6.  A left inguinal hernia was noted at the time of the 
veteran's entry into service; there was no increase in the 
preexisting disability during active service. 


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  

2.  The veteran's claimed shrapnel wound to the right arm was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).

3.  The veteran's claimed shrapnel wounds to the upper legs 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2007).

4.  The veteran's claimed shrapnel wound to the buttocks was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).

5.  The veteran's claimed gunshot wound to the left groin was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2007).

6.  A left inguinal hernia was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
relating the claimed disabilities to active service and noted 
other types of evidence the veteran could submit in support 
of his claims.  The veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of this letter, the Board finds that VA 
substantially has satisfied the requirement that the veteran 
be advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for shrapnel 
wounds to the right arm, upper legs, and buttocks, for a 
gunshot wound to the left groin, or for a left inguinal 
hernia repair.  Thus, any failure to notify and/or develop 
these claims under the VCAA cannot be considered prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence supports granting service connection for PTSD.  With 
respect to the veteran's claims for service connection for 
shrapnel wounds to the right arm, upper legs, and buttocks, 
for a gunshot wound to the left groin, and for a left 
inguinal hernia repair, no new disability rating or effective 
date for award of benefits will be assigned as all of these 
claims are being denied. Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the RO provided the appellant with notice in March 
2004, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The claims were readjudicated 
subsequently in a January 2006 supplemental statement of the 
case following the provision of notice.  The appellant has 
not alleged any prejudice as a result of the untimely 
notification nor has any been shown.  There has been no 
prejudice to the appellant and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; the 
veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.306, 3.307, 3.309.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

At the veteran's July 2008 Board hearing, he testified that, 
while he was in Vietnam, his unit sustained incoming rocket 
and mortar attacks.  He offered testimony regarding fellow 
soldiers getting hit during the attacks and not surviving 
them.  He also reported being the victim of ambushes and 
seeing dead bodies.  He could not remember the names of the 
soldiers involved in these incidents.  

The veteran also testified that he earned a Purple Heart; 
however, neither his DD Form 214 nor any other records show 
that he earned a Purple Heart.  His DD Form 214 shows instead 
that he earned the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Army Commendation 
Medal.  None of the records show that he was a combat 
veteran.  Service personnel records also show that the 
veteran was in Vietnam from July 27, 1969 through October 5, 
1970.  Morning reports submitted by Headquarters and 
Headquarters Company (HHC), 2nd Battalion, 34th Armor show 
that the veteran was accessed into the unit on August 4, 
1969.  He was sent to the 12th Evacuation Hospital for 
illness on May 13, 1970.  He returned to this unit on June 
24, 1970.  Finally, the veteran left Vietnam on October 1, 
1970.  The unit records show that between October 1, 1969 and 
September 1, 1970, this unit was in firefights in the Nui Ba 
Den area.  It was constantly on the move with almost daily 
contact with the enemy.  Enemy rocket propelled grenades, 
small arms, and mortar fire frequently found the range on 
tanks and brought heavy casualties to the Battalion.  On 
January 24, 1970, an HHC tank hit a mine and resulted in one 
wounded.  The unit also was attacked on November 12, 
November 25, and December 10, 1969.  There was a large battle 
on December 11, 1969, involving this unit as well. 

On VA psychiatric examination in March 2005, the veteran 
reported stressors consistent with those that he reported 
later at his Board hearing (mortar attacks, seeing a tank 
roll over a 200 pound bomb and killing most on board; being 
in a tank that was hit by an RPG).  He reported flashbacks of 
the events and dreams of being in combat about two to three 
nights per week.  He reported interrupted sleep, 
irritability, startle reaction to loud noises, and 
hypervigilance.  The diagnoses included PTSD due to trauma in 
Vietnam.  

The Board notes that, if a claimant did not engage in combat 
with the enemy, or if the claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Suozzi v. Brown, 10. Vet. App. 307, 310-311 (1997) (holding 
that corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Veterans 
Court held that the presence of a recognizable stressor is 
the essential prerequisite to support the diagnosis of PTSD. 
Thus, this appeal turns on the questions of whether the 
veteran's alleged stressor has been or could be corroborated 
and, if so, whether such corroborated stressor can be linked 
to a diagnosis of PTSD.

The Board again notes that the veteran's service personnel 
records do not show that he was a combat veteran.  The 
Veterans Court has held that a veteran with a noncombatant 
military occupational specialty who was stationed with a unit 
that was present while enemy attacks occurred would suggest 
strongly that he was, in fact, exposed to such attacks.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  The records 
for the veteran's unit show that it received rocket attacks, 
mortar attacks, small arms fire, and casualties.  The Board 
finds that this is sufficient evidence to corroborate the 
veteran's claimed in-service stressors.  Since the veteran 
was diagnosed with PTSD based on those stressors, the Board 
finds that service connection for PTSD is warranted.  

Shrapnel wounds (right arm, upper legs, and buttocks)

The veteran testified that, while in Tanghan or Cuchnae, he 
incurred mortar and rocket attacks and got a piece of 
shrapnel in his right arm.  He testified that he thought it 
all occurred in 1970 on the west end of Tanghan while in the 
Black Earth Mountain.  He stated that the VC came from an 
ambush and that his wounds earned him a Purple Heart which he 
kept in his foot locker.  The veteran also testified that 
someone broke into his footlocker after he had been awarded 
the Purple Heart and all of his things went missing.  The 
veteran testified further that, after incurring his shrapnel 
wounds, he went to an aid station where the medics ran Q-tips 
and alcohol into his wounds to clean them out.  The Board 
notes that the veteran submitted a May 2004 correspondence in 
which he stated that the wounds to his upper legs and 
buttocks seemed minor and that he did not seek medical 
attention at the time of his alleged shrapnel wounds.  

The veteran's service medical records do not contain any 
findings attributed to shrapnel wounds.  At the veteran's 
separation physical examination in October 1970, physical 
examination results were normal.  The veteran stated, "  I 
am in good health, as good as can be expected."  

The first relevant post service medical records in the claims 
file are dated in October 1999 when he complained of 
paresthesia and numbness in his left arm of two months 
duration.  

On VA examination in March 2005, the veteran reported being 
exposed to shrapnel from rocket-propelled grenades and two 
separate grenade explosions while in a tank.  Each time, the 
veteran stated that he sustained rather superficial shrapnel 
wounds in the lower back and posterior thighs.  He stated 
that, very frequently, he was able to remove the small pieces 
of shrapnel as they had not penetrated the skin 
significantly.  On other occasions, when the pieces of 
shrapnel were too large, he reported that they would fester 
for two to three days and could later be removed much like a 
sliver.  On one occasion, a piece of shrapnel allegedly 
penetrated the region of the right antecubital fossa and 
exited the posterior elbow.  The wound was treated by a medic 
and cleansed and it healed quickly.  He stated that, since 
being discharged from Vietnam, he continued to have pieces 
picked out of small dimples in the skin although he stated 
that it was rare.  He denied any residual injuries to the 
body or organ systems as a result of the alleged wounds.  
Upon examination, the examiner noted "very, very subtle 
evidence" of an entry wound at the right elbow but no exit 
wound.  He stated that the scar was extremely small and not 
tender.  There were also a number of extremely small foci of 
depigmentation on the veteran's back and posterior thighs 
which suggested skin abnormalities.  The veteran stated that 
these were areas where small pieces of shrapnel had been 
removed.  The examiner gauged the percent of skin involved to 
be less than one percent with all the areas cumulated.  The 
areas were not tender or inflamed.  There was no drainage and 
"frankly are quite insignificant."  The examiner noted the 
veteran's contention that these skin abnormalities were 
shrapnel wounds; however, the examiner never specifically 
recognized them as shrapnel wounds or attributed them to 
service. 

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
shrapnel wounds to the right arm, upper legs, and buttocks.  
The Board finds that the service medical records fail to show 
any complaints of or treatment for any shrapnel wounds at any 
time during active service.  Although there are numerous 
post-service treatment records, there is no record of any 
post-service treatment for any shrapnel wounds.  In this 
case, the only relevant post service medical record is the 
March 2005 VA examination report, more than 35 years after 
service separation, when the VA examiner did not attribute 
the veteran's skin abnormalities to service.  

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for shrapnel wounds to the 
right arm, upper legs, and buttocks must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Gunshot wound, left groin

The veteran testified that he incurred a gunshot wound to the 
left groin when cleaning a 50 caliber barrel during a 
firefight.  He screwed the barrel out and dropped it because 
it was so hot.  He put a new belt in and got ready to start 
shooting.  Then one of his fellow soldiers noticed that the 
veteran was bleeding.  The veteran stated that he was treated 
at the 25th Med in March 1970 when he was put under 
anesthesia and underwent an operation.  One of the women 
performing the operation told him that they got the bullet 
out and sewed his hernia back up and fixed it.  She also told 
him that he would not be able to father children due to the 
track of the bullet.

The veteran's service personnel records reflect that he was 
sent to the 12th Evacuation Hospital in May 1970 for a 
recurrent left inguinal hernia repair (to be discussed in 
more detail below).  The service medical records do not show 
any findings attributed to a gunshot wound to the left groin.  

On VA examination in March 2005, the veteran reported that he 
sustained a bullet wound to the left groin.  He stated that 
the wound was dressed, treated, and appeared to heal 
reasonably well.  While still in service, he was required to 
lift boxes of heavy ammunition; and he developed a left 
inguinal hernia.  The veteran acknowledged that he had a left 
inguinal hernia at age 13 which was corrected surgically.  He 
contended that the bullet wound reestablished the hernia.  He 
stated that the bullet was removed at the same time as the 
hernia was repaired.  The examiner noted a well healed hernia 
incision on the left side but failed to diagnose the veteran 
with any residuals of a gunshot wound to the left groin.  

On VA neurological examination in October 2005, the VA 
examiner specifically noted that the alleged gunshot wound to 
the left groin was not documented in the claims file.  The 
veteran reported occasional discomfort in the area of the 
left groin but stated that it had never been disabling.  The 
examiner noted a three inch scar in the left groin at the 
site of the alleged bullet wound and hernia surgery.  The 
scar was approximately 1/2 inch thick.  It was not tender, 
inflamed, or attached to the underlying tissue.  The examiner 
could not see a specific entry wound of the alleged bullet 
because the herniorrhaphy scar was directly over the alleged 
entry wound.    

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
gunshot wound to the left groin.  Once again, the Board notes 
that the service medical records contain no findings 
attributed to a gunshot wound.  The clinical report 
documenting the left inguinal hernia repair makes no mention 
of a bullet being removed during the procedure.  There are no 
post service treatment reports reflecting continued treatment 
for residuals of a gunshot wound.  There also is no medical 
nexus linking the veteran's groin scar to a gunshot wound; to 
the contrary, the scar is attributed to the veteran's left 
inguinal hernia repair.  

Left inguinal hernia

The veteran testified that he had a left inguinal hernia 
repair while in service and that he still had a scar from the 
procedure.  The area of the hernia still was tender and the 
scar hurt when he bent over and bumped it.  

In the veteran's April 2002 substantive appeal, he stated 
that he had a hernia operation when he was about fifteen 
years old.  He stated that, in 1970, he was shot in the groin 
and was then was required to do heavy lifting in the service.  
He stated that the strain of lifting and the gunshot wound 
caused a recurrence of his hernia.  He reported that he had 
to stay in the field for a few days and was in severe pain 
before he finally could get to the aid station.  The 
conditions were unsanitary so he was airlifted to the 
hospital.  The conditions were unsanitary there as well so he 
was sent to Cam Ranh Bay to have the bullet removed and the 
hernia repaired.  

The service medical records reflect that, at the veteran's 
entrance physical examination in August 1968, physical 
examination showed a scar on the veteran's left groin.  The 
veteran reported a medical history of a left hernia 11/2 years 
earlier.  As noted above, the veteran had a left inguinal 
hernia repair in May 1970 and returned to his unit in June 
1970.  There are no further service medical records 
indicating treatment of a left inguinal hernia in service.  
His October 1970 separation examination was normal.  

There are no post service medical records reflecting 
treatment for a left inguinal hernia.  On VA examination in 
March 2005, the veteran reiterated his contention that heavy 
lifting and an alleged gunshot wound in service reestablished 
the hernia.  He underwent surgery and stated that he was well 
healed.  He noted that the scar was moderately tender but did 
not bother him otherwise.  Upon examination, the veteran had 
a healed hernia incision on the left side.  There was no 
evidence of a persistent hernia.   

On VA examination in October 2005, the veteran stated that he 
had occasional discomfort in the region of the left groin but 
it had never been disabling.  He reported that it was not a 
significant problem and had never interfered with the routine 
activity of his job.  Upon examination, the examiner noted a 
three inch scar in the left groin.  The scar was 
approximately 1/2 inch thick.  It was not tender, inflamed, or 
attached to the underlying tissue.

The Board notes that if a preexisting disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  See 
38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner, 370 F. 3d at 1096.
  
The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a left 
inguinal hernia repair.  There is no medical evidence which 
supports a finding that the veteran's pre-existing left 
inguinal hernia was aggravated during service.  The veteran 
entered service with a scar on his left groin which was the 
result of a left inguinal hernia repair prior to service.  
The hernia became symptomatic during service but was 
repaired.  By his own admission, after undergoing surgery in 
May 1970, the veteran's left inguinal hernia was well healed.  
There are no indications in the service medical records that 
his left inguinal hernia became permanently aggravated during 
active service.  In short, the veteran entered service with a 
left groin scar and left service with the same scar.  The 
veteran has not shown that his pre-existing left inguinal 
hernia repair was aggravated during service.  Moreover, the 
post service medical evidence shows no treatment for any 
aggravation of this disability.  To the contrary, the March 
2005 VA examiner stated that there was no evidence of a 
persistent hernia and the scar was healed.  The veteran 
reported to the October 2005 examiner that he had occasional 
discomfort but that it had never been disabling.  


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a shrapnel wound of the 
right arm is denied.

Entitlement to service connection for shrapnel wounds of the 
upper legs is denied.

Entitlement to service connection for a shrapnel wound of the 
buttocks is denied.

Entitlement to service connection for a gunshot wound to the 
left groin is denied.

Entitlement to service connection for a left inguinal hernia 
is denied.  




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


